EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 38 has been cancelled.
In claim 39 line 1, the phrase “The spoon of claim 38” has been replaced with --The spoon of claim 52--.
In claim 40 line 1, the phrase “The spoon of claim 38” has been replaced with --The spoon of claim 52--.
In claim 41 line 1, the phrase “The spoon of claim 1” has been replaced with --The spoon of claim 34--.
Claim 46 has been replaced with --The spoon of claim 43, wherein the finger grip element has at least one finger receiving groove and one of the finger grip holes is positioned in the at least one finger receiving groove--.
In claim 53 line 4, the phrase “mounted within the opening of the handle” has been replaced with --mounted to the handle--.
In claim 53 line 7, the phrase “the second opening” has been replaced with --the opening--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art incorporates a spoon with a skeletal frame including a handle frame and a head .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 October 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724